     Case 2:20-cv-00661-KJM-AC Document 23 Filed 01/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAURIE A. DEUSCHEL,                               No. 2:20-cv-00661 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    PORTFOLIO RECOVERY ASSOCIATES
      LLC, et al.,
15
                         Defendants.
16

17          On December 21, 2020, defendant Hunt & Henriques filed a motion to dismiss for lack of

18   jurisdiction to be heard on January 27, 2021. ECF 21. Plaintiff did not file an opposition or

19   statement of non-opposition as required by the Local Rules of this court. See L.R. 230(c).

20          Good cause appearing, IT IS HEREBY ORDERED that the hearing date of January 27,

21   2021 is VACATED. It is further ORDERED that plaintiff shall show cause, in writing, within 14

22   days, why her failure to respond to the pending motion should not result in a recommendation that

23   this case be dismissed for failure to prosecute. The filing of an opposition or statement of non-

24   opposition within this timeframe will serve as cause and will discharge this order. If plaintiff fails

25   to respond, the court will recommend dismissal of this case pursuant to Local Civil Rule 110.

26   DATED: January 21, 2021

27

28
